United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LOUIS STOKES CLEVELAND VETERANS
ADMINISTRATION MEDICAL CENTER,
Brecksville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-909
Issued: September 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 7, 2008 appellant filed a timely appeal from an August 30, 2007 merit
decision of the Office of Workers’ Compensation Programs denying her claim for compensation.
Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an injury in the performance of duty on May 12, 2007.
FACTUAL HISTORY
On July 16, 2007 appellant, then a 52-year-old registered staff nurse, filed a traumatic
injury claim (Form CA-1), alleging that she sustained injuries to her back and lower extremities
on May 12, 2007. She stated that she hurt her knees when she tripped over the leg extension of a
patient’s wheelchair and fell to the floor. Appellant also hurt her back when she helped another
nurse pick up a patient. She stopped work on June 11, 2007 and returned to work on

July 5, 2007. Appellant’s supervisor stated that he received notice of the claimed injury on
July 16, 2007.
In a July 16, 2007 statement, appellant advised that when each of the incidents happened
she thought her injuries would resolve on their own. She used over-the-counter antiinflammatory medicines while she was working and sick and annual leave to try to heal.
Appellant noted that the incidents occurred at separate times and indicated that she would have
to consult other sources to determine the dates of each incident.
Appellant submitted copies of verification of employment; her time and leave from
April 29 to July 7, 2007; a July 16, 2007 choice of physician election form; a copy of back
exercises and, forms and generic documents from Euclid Hospital dated June 28 and 30, 2007.
Dr. Stephen Archacki, a Board-certified internist, submitted notes regarding knee pain and
excuses from work from June 21 to July 14, 2007.
In a July 16, 2007 report, Steven J. Raab, a physician assistant, noted that appellant
advised that she injured her back while lifting a patient on April 30, 2007 and injured both knees
when she tripped over a wheelchair and fell on May 12, 2007. He provided an assessment of
chronic left knee pain and back pain. A report of accident form indicated that appellant had
“slip/trip/fall” on May 12, 2007 at 22:20.
In a letter dated July 19, 2007, the Office informed appellant that the evidence of record
was insufficient to support her claim for a traumatic injury on May 12, 2005. It advised her to
submit additional medical and factual information.
In an August 10, 2007 statement, appellant indicated that she injured her knees on
April 30, 2007 when she tripped and fell over the leg extension of a patient’s wheelchair and
landed on both knees on the floor. She also hurt her back on May 12, 2007, when she helped
another nurse, Rick Morgan, pick up and move a patient to a wheelchair. Appellant reiterated
that she did not seek immediate treatment, hoping that her injuries would resolve. She went to
the Euclid Hospital emergency room on June 10, 2007 and described her medical treatment
thereafter. In an undated statement, Jacob Carpeal, a patient, indicated that appellant was
changing the bandage on his right foot on April 30, 2007 when she tripped over the leg
extensions of his wheelchair and landed on both her knees on the floor.
Appellant submitted a copy of her CA-1 form signed July 16, 2007 which included the
additional date of April 30, 2007 to the date of injury. She also submitted physical therapy notes,
x-ray and magnetic resonance imaging (MRI) scan reports; forms and generic documents from
Euclid Hospital and medical notes from Dr. Archacki.
In an August 15, 2007 report, Dr. Archacki stated that he first saw appellant on June 11,
2007 for severe knee pain. He stated that appellant sustained a left knee injury during the first
week of May 2007 and noted that she reported two separate incidents. Dr. Archacki provided a
history of appellant’s medical treatment and diagnosed severe left knee tendinitis. In an
attending physician’s report of August 15, 2007, he listed dates of injury as April 30 and May 12,
2007 and diagnosed left knee pain and left leg tendinitis. Dr. Archacki opined that appellant’s
medical conditions were causally related to her work activities as she was injured at work.

2

By decision dated August 30, 2007, the Office denied appellant’s claim finding that she
had not established that the claimed incidents occurred as alleged. It noted that its decision did
not address the claimed back injury as that was a separate incident that could be pursued by
filing a separate traumatic injury claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 Regarding the first component,
an injury does not have to be confirmed by eyewitnesses in order to establish that an employee
sustained an injury in the performance of duty, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his or her subsequent course of action.6 An
employee has not met his or her burden of proof of establishing the occurrence of an injury when
there are such inconsistencies in the evidence as to cast serious doubt upon the validity of the
claim.7 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statements in
determining whether a prima facie case has been established.8 However, an employee’s

1

5 U.S.C §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See Louise F. Garnett, 47 ECAB 639 (1996).

5

Id.

6

See Gene A. McCracken, 46 ECAB 593 (1995).

7

See Louise F. Garnett, supra note 4.

8

Linda S. Christian, 46 ECAB 598 (1995).

3

statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.9
ANALYSIS
Appellant alleged that she injured her back and knees when she tripped and fell over a
wheelchair and that she also injured her back when she helped lift a patient. As she claimed two
different employment incidents, with two separate injuries under the same claim, the Office
properly noted that a separate Form CA-1 should be filed for each incident.10 It developed the
present claim for appellant’s alleged knee injury and denied the claim on the basis that fact of
injury was not established because appellant did not establish that the May 12, 2007 incident
occurred as alleged.
The record contains discrepancies with regard to the date of injury which leave the
factual basis of the claim in question. Appellant initially reported on her CA-1 form that she
injured her knees when she tripped and fell over a wheelchair on May 12, 2007. However, she
did not seek medical attention until June 10, 2007, when she went to the emergency room. In a
July 16, 2007 statement, appellant explained that she delayed seeking medical treatment as she
was self-treating her knee and hoped it would resolve on its own. Dr. Archacki, who first saw
appellant on June 11, 2007, reported that the incident occurred “during the first week of May.”
In an August 10, 2007 statement, appellant subsequently claimed that the tripping incident
occurred on April 30, 2007, which witness Jacob Carpeal supported in an undated statement.
However, the July 16, 2007 report of accident and Steven Raab’s July 16, 2007 report all note
appellant’s trip and fall as occurring on May 12, 2007.
The Board notes that a claimant’s relation of an employment incident carries great
probative value and will stand unless refuted by strong or persuasive evidence.11 The evidence
in this case is unclear as to when appellant tripped and fell over a wheelchair. Appellant has not
provided a consistent date of injury. She did not immediately notify the employing
establishment of her injury or seek immediate medical attention. The Board finds that the
evidence of record contains such inconsistencies as to cast doubt on the validity of her claim.
The Board finds that appellant has not met her burden of proof in establishing that she
experienced an employment-related incident on May 12, 2007 at the time, place and in the
manner alleged.12

9

Constance G. Patterson, 41 ECAB 206 (1989); Thelma S. Buffington, 34 ECAB 104 (1982).

10

Traumatic injury means a condition of the body caused by a specific event or incident or series of events or
incidents, within a single workday or shift. Such condition must be caused by external force, including stress or
strain, which is identifiable as to time and place of occurrence and member or function of the body affected.
20 C.F.R. § 10.5(ee) (1999). A claimant must establish a factual basis for an allegation and it must be substantiated
as a compensable work factor. See, e.g., Katherine A. Berg, 54 ECAB 262 (2002).
11

Id.

12

As appellant did not establish an employment incident alleged to have caused her injury, it is not necessary to
consider any medical evidence. Bonnie A. Contreras, 57 ECAB 364 (2006).

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 30, 2007 is affirmed.
Issued: September 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

